661 F.3d 1201 (2011)
Sarah GREENE, personally and as next friend for S.G., a minor, and K.G., a minor, Plaintiff-Appellant,
v.
Bob CAMRETA; Deschutes County; James Alford, Deschutes County Sheriff; Bend Lapine School District; Terry Friesen, Defendants-Appellees.
No. 06-35333.
United States Court of Appeals, Ninth Circuit.
October 31, 2011.
Mikel Ross Miller, Law Office of Mikel R. Miller, P.C., Bend, OR, for Plaintiff-Appellant.
David B. Thompson, Assistant Attorney General, Richard D. Wasserman, Esquire, Office of the Oregon Attorney General, Salem, OR, Mark P. Amberg, Esquire, Christopher Bell, Esquire, Deschutes County Legal Counsel, Mark P. Amberg, Esquire, Steven Griffin, Esquire, Bend, OR, Christopher Bell, Esquire Janet M. Schroer, Mark H. Wagner, Esquire, Hoffman, Hart & Wagner, LLP, Portland, OR, for Defendants-Appellees.
Before: MARSHA S. BERZON and CARLOS T. BEA, Circuit Judges, and PHILIP S. GUTIERREZ, District Judge.[*]

ORDER
In Greene v. Camreta, 588 F.3d 1011 (9th Cir.2009), we affirmed in part and reversed in part the district court's grant of summary judgment to defendants Alford and Camreta. In relevant part, we held that Alford and Camreta violated the Fourth Amendment through their warrantless "in-school seizure and interrogation of [S.G.,] a suspected child abuse victim," given the "direct involvement of law enforcement" in the child abuse investigation. Id. at 1030.
Subsequently, both defendants petitioned for certiorari, seeking review of our Fourth Amendment holding. See Camreta v. Greene, ___ U.S. ___, 131 S.Ct. 2020, 179 L.Ed.2d 1118 (2011). The Supreme Court granted certiorari and vacated as moot the portion of our opinion addressing the Fourth Amendment issue. See id. at 2026.
Consistent with the Supreme Court's instructions, we VACATE Section II.A. of our opinion and REMAND for further proceedings *1202 consistent with the remainder of the opinion. We DENY Appellant Greene's motion to file a supplemental brief.
NOTES
[*]  The Honorable Philip S. Gutierrez, District Judge for the U.S. District Court for Central California, sitting by designation.